UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1865


In Re:   PATRICK L. BOOKER,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (2:12-cv-01957-MGL)


Submitted:   December 17, 2015              Decided:   December 22, 2015


Before WILKINSON and GREGORY, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Patrick L. Booker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Patrick L. Booker petitions for a writ of mandamus seeking

an order directing the district court to rule on the merits of

each element of his First Amendment claim.              We conclude that

Booker is not entitled to the requested relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.            Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).         Further, mandamus relief is available

only when: (1) the petitioner has a “clear and indisputable”

right to the relief sought and (2) there are no other means by

which the relief sought could be granted.             Moussaoui, 333 F.3d

at 517.    Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

     In requesting that this Court review the analysis of the

district   court,     Booker    is   impermissibly   using    the   mandamus

petition   as   an   appeal    substitute.     Accordingly,    we   deny   the

petition for writ of mandamus.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                             PETITION DENIED




                                       2